

Exhibit 10.5.5


PERFORMANCE SHARE UNIT AGREEMENT
under the
SUNCOKE ENERGY, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN
This Performance Share Unit Agreement (the “Agreement”), is entered into as of
_______________ (the “Agreement Date”), by and between SunCoke Energy, Inc.
(“SunCoke”) and , an employee of SunCoke or one of its Affiliates (the
“Participant”).
W I T N E S S E T H:
WHEREAS, the SunCoke Energy, Inc. Long-Term Performance Enhancement Plan (the
“Plan”) is administered by the Compensation Committee (the “Committee”), and the
Committee has determined to grant to the Participant, pursuant to the terms and
conditions of the Plan, an award (the “Award”) of Performance Share Units
(“PSUs”), representing rights to receive shares of Common Stock, which Award is
subject to a risk of forfeiture by the Participant, with the payout of such PSUs
being conditioned upon the attainment of performance goals established by the
Committee for the applicable performance period and the Participant’s continued
employment with SunCoke or one of its Affiliates through the Determination Date
(as defined herein); and
WHEREAS, the Participant has determined to accept such Award.
NOW, THEREFORE, in consideration of these premises and the mutual promises of
each of the Parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SunCoke and the Participant, each intending to be legally bound hereby, agree as
follows:
ARTICLE I
AWARD OF PERFORMANCE SHARE UNITS
1.1    Identifying Provisions. For purposes of this Agreement, the following
terms shall have the following respective meanings:
(a)    Participant: ________________
(b)    Grant Date: ________________
(c)    Target Number of Total PSUs: ________________, in the aggregate, divided
as follows:
(i)
A target number of ________________PSUs (Adj. EBITDA), the eventual payout of
which is dependent upon the level of attainment of certain targets for
three-year cumulative adjusted earnings before interest, taxes, depreciation and
amortization (“Adj. EBITDA”), and further adjusted for three-year total
shareholder return (“TSR”), relative to the NASDAQ U.S. Benchmark Iron & Steel
Total Return Index, as more particularly described on “Exhibit A,” attached
hereto.

(ii)
A target number of ________________PSUs (ROIC), the eventual payout of which is
dependent upon the level of attainment of certain targets for three-year average
pre-tax return on invested capital, including coke, logistics and unallocated
corporate cost, but excluding discontinued operations and legacy costs [e.g.,
Black Lung, pensions and other post-employment benefits] (“ROIC”), and further
adjusted for TSR, relative to the






--------------------------------------------------------------------------------




NASDAQ U.S. Benchmark Iron & Steel Total Return Index, as more particularly
described on “Exhibit A,” attached hereto.
(d)
Performance Period: Three-year period beginning on January 1, 2018 and ending on
December 31, 2020.

The term “PSUs” used herein shall mean and refer to the PSUs (Adj. EBITDA) and
PSUs (ROIC) collectively. Any initially capitalized terms and phrases used in
this Agreement but not otherwise defined herein, shall have the respective
meanings ascribed to them in the Plan.
1.2    Award of PSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the target number of total PSUs set
forth in Section 1.1.
1.3    Dividend Equivalents. The Participant shall be entitled to receive
payment from SunCoke in an amount equal to each cash dividend (“Dividend
Equivalent”) payable subsequent to the Grant Date, just as though such
Participant, on the record date for payment of such dividend, had been the
holder of record of shares of Common Stock equal to the target number of PSUs.
SunCoke shall establish a bookkeeping methodology to account for the Dividend
Equivalents to be credited to the Participant. The Dividend Equivalents will not
bear interest.
1.4    Adjustment, Vesting and Payment of PSUs and Dividend Equivalents.
(a)    Adjustment.
(1)    The target number of total PSUs subject to each PSU Award shall be
adjusted by the Committee after the end of the Performance Period, based on the
level of achievement of the performance goal(s) established with respect to the
Performance Period as set forth in the attached Exhibit A. The date that the
Committee determines the level of performance goal achievement applicable to the
Award is the “Determination Date”.
(2)    Dividend Equivalents will be subject to the same adjustment, determined
by multiplying the amount of Dividend Equivalents as of the Determination Date
by the percentage adjustment made to the PSUs.
(b)    Vesting. Except as set forth in Section 1.5(b), (c) and (d) below, a
Participant shall become vested in this PSU Award and related Dividend
Equivalents on the Determination Date, if the Participant remains in continuous
employment with SunCoke or one of its Affiliates until the Determination Date.
PSUs and Dividend Equivalents that do not vest shall be forfeited.
(c)    Payment. Except as set forth in Section 1.5(b) and (c) below, actual
payment for vested PSUs and vested Dividend Equivalents shall be made to the
Participant within one month after the Determination Date.
(1)    Payment for vested PSUs. Payment for vested PSUs shall be made in shares
of Common Stock. The number of shares of Common Stock paid to the Participant
shall be equal to the aggregate total number of PSUs that vest on the
Determination Date.
(2)    Payment of Related Dividend Equivalents. Payment for the vested Dividend
Equivalents will be made in cash.
1.5    Termination of Employment.
(a)    Termination of Employment - In General. Upon termination of the
Participant’s employment with SunCoke and its Affiliates prior to the
Determination Date for any reason other than a Qualifying Termination or due to
death or permanent disability, the Participant shall forfeit 100% of such
Participant’s PSUs, together with the related Dividend Equivalents, and the
Participant shall not be entitled to receive any Common Stock or any payment of
any Dividend Equivalents with respect to the forfeited PSUs.





--------------------------------------------------------------------------------




(b)    Qualifying Termination of Employment. In the event of the Participant’s
Qualifying Termination prior to the Determination Date, the Participant’s
outstanding PSUs and Dividend Equivalents shall vest immediately as follows:
(i)    For the PSUs (Adj. EBITDA): at the higher of (A) the target level, or (B)
the actual performance level attained for Adj. EBITDA; and
(ii)    For the PSUs (ROIC): at the higher of (A) the target level, or (B) the
actual performance level attained for ROIC,
in each case, calculated as of the fiscal quarter ending on, or immediately
prior to, the date of the Change in Control, and adjusted for TSR (calculated as
of the date of the Change in Control), relative to the NASDAQ U.S. Benchmark
Iron & Steel Total Return Index, as more particularly described on “Exhibit A,”
attached hereto. Each of such vested PSUs (Adj. EBITDA) and PSUs (ROIC) shall be
paid in the form described in Section 1.4(c) above within one month following
such Qualifying Termination.
(c)    Termination of Employment Due to Death or Permanent Disability. In the
event of the Participant’s termination of employment due to death or permanent
disability prior to the Determination Date, the Participant’s outstanding PSUs
and Dividend Equivalents shall vest immediately at the target level and be paid
in the form described in Section 1.4(c) above within one month following such
termination of employment.
(d)    Termination Due to Retirement. In the event of the Participant’s
termination of employment with SunCoke and its Affiliates prior to the
Determination Date due to Retirement, the Participant’s PSUs and Dividend
Equivalents shall remain outstanding and shall be adjusted at the end of the
performance period as described in Section 1.4. The Participant shall vest in a
pro rata portion of the adjusted PSUs determined by multiplying the number of
PSUs by a fraction, the numerator of which is the number of full months that
have elapsed from the beginning of the performance period to the employment
termination date and the denominator of which is the number of full months in
the performance period. The Participant also shall vest in the adjusted pro rata
portion of the related Dividend Equivalents. The Participant’s PSUs and Dividend
Equivalents that vest shall be paid in the form described in Section 1.4(c)
above within one month following the Determination Date.
For purposes of this Section 1.5,
(i)    a Participant’s termination of employment shall not be deemed to be a
“Retirement” unless: (x) such termination is other than for Just Cause; (y) the
Participant has attained at least 55 years of age; and (z) the Participant’s
age, when added to such Participant’s years of credited service with the SunCoke
and/or its Affiliates, equals at least 65 years; and
(ii)    a Participant shall have a “permanent disability” if such Participant is
found to be disabled, under the terms of SunCoke’s long-term disability policy
in effect at the time of the Participant’s termination, due to such condition or
if the Committee in its discretion makes such determination.
ARTICLE II
GENERAL PROVISIONS
2.1    Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the PSU
Award covered by this Agreement and the terms and conditions of the Plan under
which such PSUs are granted, the provisions in the Plan shall govern and
prevail. The PSUs, the related Dividend Equivalents and this Agreement are each
subject in all respects to, and SunCoke





--------------------------------------------------------------------------------




and the Participant each hereby agree to be bound by, all of the terms and
conditions of the Plan, as the same may have been amended from time to time in
accordance with its terms.
2.2    Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.
(a)    Payment in Cash. Cash payments in respect of any vested PSU or Dividend
Equivalent shall be made net of any applicable federal, state, or local
withholding taxes.
(b)    Payment in Stock. Immediately prior to the payment of any shares of
Common Stock to Participant in respect of vested PSUs, the Participant shall
remit an amount sufficient to satisfy any Federal, state and/or local
withholding tax due on the receipt of such Common Stock. At the election of the
Participant, and subject to such rules as may be established by the Committee,
such withholding obligations may be satisfied through the surrender of shares of
Common Stock (otherwise payable to Participant in respect of such vested PSUs)
having a value, as of the date that such vested PSUs first became payable,
sufficient to satisfy the applicable tax obligation.
2.3    Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and Awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.
2.4    Amendment. This Agreement may be amended in accordance with the terms of
the Plan.
2.5    Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.
2.6    Governing Law. The validity, construction, interpretation and effect of
this instrument shall be governed exclusively by and determined in accordance
with the law of the State of Delaware (without giving effect to the conflicts of
law principles thereof), except to the extent preempted by federal law, which
shall govern.
2.7    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:
(a)    If to SunCoke:        SunCoke Energy, Inc.
Compensation Committee of the Board of Directors
1011 Warrenville Road
Lisle, IL 60532
Attention: Corporate Secretary
(b)
If to the Participant:    To the address for Participant as it appears on
SunCoke’s records.






--------------------------------------------------------------------------------




2.8    Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.
2.9    Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.
2.10    Forfeiture. The shares of Common Stock or cash payments received in
connection with the Award granted pursuant to this Agreement constitute
incentive compensation. The Participant agrees that any shares of Common Stock
or cash payments received with respect to the Award will be subject to any
clawback/forfeiture provisions applicable to SunCoke that are required by any
law in the future, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and/or any applicable regulations.
* * *
This Award is conditioned upon the acceptance by the Participant of the terms
and conditions of the Award as set forth in this Agreement. To accept this
Agreement, a Participant must access E*Trade Financial Services’ website.







































--------------------------------------------------------------------------------




SUNCOKE ENERGY, INC.
Long Term Performance Enhancement Plan
Performance Share Unit Agreement
Exhibit A


exhibit10552018psuagr_image1.gif [exhibit10552018psuagr_image1.gif]
Calculation of TSR Modifier*
exhibit10552018psuagr_image2.gif [exhibit10552018psuagr_image2.gif]


*In the event that SunCoke's TSR performance is negative, the overall payout of
the award shall be capped at 100%.





--------------------------------------------------------------------------------




Three-year TSR calculation: TSR = [Pf - Pi+ D]/[Pi], where:
TSR = Three-year total shareholder return on SXC common stock, expressed as a
percent.
Pf = average closing price for SXC common stock for the ten-day trading period
immediately preceding December 31, 2020.
D = reinvested dividends during the period from January 1, 2018 through December
31, 2020.
Pi = average closing price for SXC common stock for the ten-day trading period
immediately preceding January 1, 2018.



